Citation Nr: 0831649	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, may such claim be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1976 to March 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veteran Affairs (VA) Waco, Texas Regional 
Office (RO).  As the veteran moved to Nevada, the Reno, 
Nevada RO currently has jurisdiction over the veteran's 
claim.


FINDINGS OF FACT

1.  A September 2000 rating decision denied service 
connection for PTSD because the veteran lacked a current 
diagnosis of PTSD; the veteran did not appeal this decision 
within one year of receiving notification.  

2.  Evidence added to the record since the September 2000 
rating decision relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
PTSD, and raises a reasonable possibility of substantiating 
that claim.

3.  The veteran did not serve in combat while in service.

4.  The veteran's claimed PTSD stressors could not be 
verified by the VA.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 2000 
rating decision denying the veteran's application for service 
connection for PTSD is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  In response to these requirements, and to the 
appellant's September 2005 claim, a letter from the RO dated 
in November 2005 provided the appellant with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The Board also notes that the appellant has been 
informed through this letter of the definition of new and 
material evidence, and what evidence would be necessary to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Further, his statements reflect his engagement in 
the claims process, such that the purpose of the notice 
requirements to ensure a fair adjudication has not been 
frustrated.  In view of this, any defect in the manner or 
timing of notification is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Though 
the veteran has not been provided a recent VA examination 
related to this claim, there is no need for such an exam, as 
absent verified stressors, an examination is not required.  
Essentially, the VA's duty to provide an examination has not 
been triggered.  See 38 C.F.R. § 3.159(a).  The appellant has 
declined a hearing, and the Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

New and Material Evidence

A September 2000 rating decision denied the veteran's service 
connection claim for PTSD.  The original denial considered 
the veteran's service treatment records, VA treatment records 
dated November 1982 to May 1994, a Social Security report 
dated December 1994, and the veteran's March 2000 statement 
regarding the impact PTSD had on his life.  In September 
2000, the RO denied the veteran's service connection claim 
for PTSD, as there was "no record showing a chronic 
disability."  Ultimately, this decision became final, after 
the veteran failed to appeal the decision within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the September 2000 rating decision.  The additional 
evidence added to the record includes a VA medical record 
dated August 2004, which states the veteran meets DSM IV 
criteria for PTSD.  Additionally, VA medical records from May 
1994 to November 2005 reference the veteran's possible 
diagnosis of PTSD.  Evaluation records from the Texas 
Rehabilitation Commission, a September 2006 statement from 
the veteran's friend, and the veteran's completed statement 
in support of his claim for service connection for PTSD have 
also been added to the record.  

Though a September 1992 VA treatment record and a May 1994 
psychiatric evaluation, diagnosing the veteran with PTSD, 
were of record at the time of the September 2000 rating 
decision, the RO concluded in September 2000 that a chronic 
disability had not been shown.  The veteran has now presented 
evidence related to a previously unestablished necessary 
element of his claim.  Specifically, he has presented 
evidence which provides support for his contention that he 
has PTSD.  The Board finds the newly submitted documents to 
be new and material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim for service connection is reopened.  

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he developed PTSD as a result of 
his experiences in Korea; however, after reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence weighs against the veteran's claim because the 
VA has been unable to verify the veteran's PTSD stressors.

In the veteran's Statement in Support of Claim for PTSD, he 
makes very specific statements related to his claim.  The 
veteran indicates that while on patrol along the 
Demilitarized Zone in Korea, he came upon the heads of five 
South Korean Marines on sticks.  Additionally, the veteran 
details another instance where he reportedly witnessed the 
death of several South Korean Marines due to a booby trap.  
Previously, the veteran had also indicated that a PTSD 
stressor related to witnessing a Lieutenant being beaten to 
death.  

In a July 2006 correspondence, the VA requested the veteran 
provide greater detail related to his PTSD stressors.  
Specifically, the VA requested the veteran provide the names 
of soldiers present during the detailed incidents, statements 
from those there at the time, and the name of the Lieutenant 
that was beaten to death.  The veteran failed to respond to 
this request for supplementary information, and based on the 
information provided, the veteran's stressors could not be 
verified.  The responsible government agency responded as 
follows to the VA's attempt to verify the veteran's 
stressors:

We are unable to locate any combat unit records 
in the U.S. Army historical record collection 
submitted by the 2nd Engineer Battalion covering 
the time period of May 1978 - March 1979 [when 
the veteran served in Korea].  In addition, we 
reviewed the historical records in this 
collection that contained information concerning 
incidents that occurred on the Korean 
Demilitarized Zone (DMZ).  These records 
documented one incident that occurred during the 
time period.  The incident occurred on July 21, 
1978 when a North Korean (NK) boat attacked a 
Republic of Korea (ROK) National Police patrol 
boat.  This attack resulted in the death of 6 
NK's and 2 ROK personnel.  We are unable to 
document the location of the 2nd Engineer 
Battalion in relation to this incident.  

In the veteran's March 2007 notice of disagreement, the 
veteran resubmitted his statement in support of his PTSD 
claim and the September 2006 statement from his friend.  
Neither of these statements provided more definite 
information to allow the VA to make further requests to 
substantiate the veteran's stressors.  

The Board notes that an April 2004 VA psychiatric record 
contains a diagnosis of PTSD; however, in the absence of a 
verified stressor such a diagnosis is insufficient to support 
the claim. 

The Board notes that the lack of verified PTSD stressors 
weigh against the veteran's claim, as the Board has assessed 
the credibility and weight of all evidence, including the 
medical evidence, when reviewing the veteran's service 
connection claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that simply because a 
physician or health professional accepts an appellant's 
description of stressors as credible and diagnose an 
appellant with combat related PTSD, there is no requirement 
the Board grant service connection for PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swan v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  Accordingly, the Board finds that there is no 
evidence to support the veteran's claimed in-service PTSD 
stressors.  As the preponderance of the evidence is against 
veteran's claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).    


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD), but the reopened claim is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


